Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“a plurality of liqht-emitting devices; 
a plurality of driving semiconductor device mounting portions on the second region of the class substrate, wherein the plurality of driving semiconductor device mounting portions is in contact with the first wiring portion on the second region; and 
a driving semiconductor apparatus on the plurality of driving semiconductor device mounting portions, wherein the driving semiconductor apparatus is configured to drive the plurality of light-emitting devices.”

Satoh et al. (PG Pub. No. US 2004/0238941 A1) teaches an electronic part disposed on a glass substrate, but fails to teach the plurality of light emitting devices or the driving semiconductor apparatus configured to drive the plurality of light-emitting devices recited in claims 1, 4 and 8.

Tamura et al. (PG Pub. No. US 2015/0124455 A1) teaches a substrate (2), plurality of light-emitting devices (3) disposed on the substrate, and a driving semiconductor apparatus (4) configured to drive the plurality of light-emitting devices (¶ 0004).  However, Tamura is silent to the substrate including glass, a through-hole in a first region of the substrate, the through hole comprising a second diameter on a second surface larger than a first diameter on a first surface, as required by claims 1, 4 and 8.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN TURNER/Examiner, Art Unit 2894